 HALE MANUFACTURING COMPANYHale Manufacturing Company and Southern New En-gland Joint Board, Amalgamated Clothing & Tex-tile Workers Union, AFL-CIO-CLC. Case I-CA-12794May 24, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND TRUESDALEUpon a charge filed on February 25, 1977, and anamended charge filed July 18, 1977, by SouthernNew England Joint Board, Amalgamated Clothing &Textile Workers Union, AFL-CIO-CLC, hereincalled the Charging Party or the Union, both dulyserved on Hale Manufacturing Company, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 1, issued an amended complaintand notice of hearing on July 22, 1977, against Re-spondent, alleging, inter alia, that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (I) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, the amended charge, the amendedcomplaint, and the notice of hearing before an Ad-ministrative Law Judge were duly served on the par-ties to this proceeding.With respect to the unfair labor practices, theamended complaint alleges in substance that on May27, 1977, following a Board election in Case 1--RC-14799, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' and that,commencing on or about June 13, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. Thereafter, Respondent filed its answer tothe amended complaint admitting in part, and deny-ing in part, the allegations contained therein.2I Official notice is taken of the record in the representation proceeding,Case I-RC-14799, as the term "record" is defined in Secs. 102.68 and102,69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosvystern. Inc., 166 NLRB 938 (1967)., enfd. 388 F.2d 683 (C.A. 4.1968); Golden Age Beverage Co.. 167 NLRB 5II (1967), enfd 415 F 2d 26(C.A 5, 1969); Inter!vpe Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967):Follerr Corp., 164 NLRB 378 (1967). enfd. 397 F.2d 91 (C.A. 7. 1968): Sec9(d) of the NLRA, as amended.2 On October 13, 1977, the Regional Director for Region I approved asettlement agreement executed by the Union and Respondent and a remedi-al notice to employees to be posted by Respondent with respect to pars. 8and 9 of the amended complaint, which alleged that Respondent had en-gaged in conduct violative of Sec. 8(a)(3( of the Act In addition. the Unionrequested withdrawal of the unfair labor practice charges alleging that Re-On October 20, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. On Oc-tober 25, 1977, the Charging Party filed directly withthe Board a Motion for Summary Judgment. Subse-quently, on October 31, 1977, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sand/or the Charging Party's Motion for SummaryJudgment should not be granted. Respondent, onNovember 14, 1977, filed a response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the amended complaint and in itsresponse to the Notice To Show Cause, Respondentadmits the Union's request and its refusal to bargain,but in substance attacks the validity of the Union'scertification on the basis of its objections to the elec-tion in the underlying representation proceeding. Re-spondent further contends that the failure of theBoard to grant a hearing on its objections deprived itof due process of law, and that it is entitled to ahearing on these issues.Review of the record herein, including the recordin Case 1-RC-14799, discloses that an election con-ducted pursuant to a Stipulation for CertificationUpon Consent Election on December 16, 1976, re-sulted in a vote of 82 to 79 in favor of the Union,with no ballots challenged. Respondent filed timelyobjections to conduct affecting the results of the elec-tion, alleging in substance that the election was con-ducted in an atmosphere of intimidation and fear ofreprisal created by the Union; the Union promisedand/or misrepresented to the employees that theywould receive specific wages and pension benefits ifthe Union won the election; and the Union promisedcertain employees positions in the Union and jobs inother plants where the Union had contracts if theyvoted for the Union.After investigation, the Regional Director issued aReport on Objections on February 2, 1977, in whichhe recommended that Respondent's objections beoverruled in their entirety, and that the Union becertified. Thereafter, Respondent filed exceptions tospondent had engaged in unilateral conduct violative of Sec. 8(a(5) onwhich par. 15 of the amended complaint ,as based. Accordingly, summaryjudgment has not been sought with respect to these allegations of theamended complaint236 NLRB No. 31289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director's report. On May 27, 1977, theBoard, having considered the Regional Director's re-port, Respondent's exceptions thereto, and the entirerecord, adopted the findings, conclusions, and rec-ommendations of the Regional Director and certifiedthe Union as exclusive bargaining agent of employ-ees in the unit stipulated to be appropriate. It thusappears that Respondent is attempting in this pro-ceeding to relitigate issues fully litigated and finallydetermined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.4In this proceeding, Respondent contends that dueprocess entitled it to a hearing on its objections to theelection. Prior to adopting the findings, conclusions,and recommendations of the Regional Director's Re-port on Objections, the Board considered the report,Respondent's exceptions thereto, and the entire rec-ord in the case. By its adoption of the report recom-mending that Respondent's objections be overruled,the Board necessarily found that the objectionsraised no substantial or material issues warranting ahearing.5Further, it is well established that parties donot have an absolute right to a hearing on objectionsto an election. It is only when the moving party pre-sents a prima facie showing of substantial and mate-rial issues which would warrant setting aside the elec-tion that it is entitled to an evidentiary hearing. It isclear that, absent arbitrary action, this qualified rightto a hearing satisfies the constitutional requirementsof due process.6Accordingly, we conclude that Re-'See Pittsburgh Plate Glass Co v N.L.R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).4 With respect to the alleged misrepresentations in the underlying repre-sentation proceeding, Member Truesdale agrees with the Board's originalDecision and Order inasmuch as in his opinion the alleged misrepresenta-tions would not warrant setting aside the election under any view of the lawsMadisonville Concrete Co., a Division of Corumn. Inc., 220 NLRB 668(1975); Evansville Auto Parts. Inc.. 217 NLRB 660 (1975). Furthermore, inhis report the Regional Director specifically concluded that the Employer'sobjections raised no substantial or material issues warranting a hearing.GTE Lenkurt, Incorporated. 218 NLRB 929 (1975): Heavenly Valley SkiArea, 215 NI RB 734 (1974); Amalgamated Clothing Workers of Americaspondent by refusing, upon request, to bargain col-lectively with the Union has violated Section 8(a)(5)and (I) of the Act.7On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent maintains its principal office andplace of business at Putnam, Connecticut, where it isengaged in the manufacture, sale, and distribution ofsynthetic textiles and related products. Respondent,in the course and conduct of its business, annuallyreceives goods valued in excess of $50,000 directlyfrom points located outside the State of Connecticut,and annually ships goods valued in excess of $50,000directly to points located outside the State of Con-necticut.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.11. THE LABOR ORGANIZATION INVOLVEDSouthern New England Joint Board, Amalgamat-ed Clothing & Textile Workers Union, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposes[Winfield Manufacturing Company. Inc.] v. N L.R B. 424 F.2d 818, 828(C.A.D.C., 1970).Respondent's request for oral argument is hereby denied. Additionally.we note that in his Motion for Summary Judgment counsel for the GeneralCounsel refers to a letter, dated June 9, 1977, sent by the Union to Respon-dent, in which it requested Respondent to supply certain information and toprepare a schedule of meetings. Counsel for the General Counsel, however.has not submitted a copy of such a letter. Furthermore, although counsel forthe General Counsel has submitted a copy of Respondent's letter of June13. 1977. in which it acknowledged receipt of the Union's June 9 letter, butdeclined to furnish information and refused to bargain with the Union,Respondent's letter does not disclose the specific nature of the informationsought by the Union. Finally, the amended complaint does not allege aviolation of Sec. 8(a)(5) based on a refusal to provide information to theUnion, and counsel for the General Counsel and the Union have not specif-ically sought a finding of such a violation in their Motions for SummaryJudgment.290 HALE MANUFACTURING COMPANYwithin the meaning of Section 9(b) of the Act:All production and maintenance employeesincluding truckdrivers and warehousemen em-ployed by Respondent at its Putnam and Day-ville, Connecticut, locations, but excluding of-fice and plant clerical employees, professionalemployees, foremen, second hands, watchmen,guards and supervisors as defined in the Act.2. The certificationOn December 16, 1976, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 27, 1977, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about June 9, 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about June 13, 1977, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 13, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.8In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Hale Manufacturing Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Southern New England Joint Board, Amalga-mated Clothing & Textile Workers Union, AFL-CIO-CLC, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees in-cluding truckdrivers and warehousemen employedby Respondent at its Putnam and Dayville, Connect-8 The Union in its Motion for Summary Judgment requested that theBoard additionall) provide extraordinary remedial relief by ordering Re-spondent to apply any) agreement subsequently reached between the Unionand Respondent retroactively to June 13, 1977, the date of Respondent'srefusal to bargain, and by ordering Respondent to pay to the Union its costsand expenses in this proceeding. including reasonable attorneys' fees. OnNovember 14, 1977, Respondent filed its response to the Notice To ShowCause in which, however, it did not address the Union's request for addi-tional relief. Subsequently, on November 21, 1977, Respondent filed a docu-ment entitled "Memorandum in Opposition to Motion for Relief." Thereaf-ter, the Union filed a motion to stnke Respondent's memorandum.contending that the memorandum was untimely filed inasmuch as the No-tice To Show Cause specifically referred to the Union's request for addition-al relief and required that a response thereto be filed on or before Novem-ber 14. 1977 We agree with the Union's contention and, accordingly, wehereby grant its motion to strike However, we deny the Union's request foradditional relief inasmuch as we find no circumstances presented hereinwhich warrant a departure from our usual remedy, in cases of this kind, ofproviding a prospective bargaining order, and as we find that Respondent'sdefenses are not frivolous See Rabco Metal Products, Inc., 225 NLRB 236(1976).291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDicut, locations, but excluding office and plant clericalemployees, professional employees, foremen, secondhands, watchmen, guards and supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since May 27, 1977, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 13, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facilities located at Putnam andDayville, Connecticut, copies of the attached noticemarked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region1, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced b) a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States ( Court of Appeals Enforcing an Order of theNational Labor Relationls Board."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hale Manufacturing Company, Putnam, Connecti-cut, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Southern New EnglandJoint Board, Amalgamated Clothing & TextileWorkers Union, AFL-CIO-CLC, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All production and maintenance employeesincluding truckdrivers and warehousemen em-ployed by Respondent at its Putnam and Day-ville, Connecticut, locations, but excluding of-fice and plant clerical employees, professionalemployees, foremen, second hands, watchmen,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofAPPENDIXNOTIiCE To EMPLOYEESPOSIED- BY ORDER OF -HENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NO* refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withSouthern New England Joint Board, Amalga-mated Clothing & Textile Workers Union,AFL-CIO-CLC, as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILl. NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE wII i. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions of292 HALE MANUFACTURING COMPANYemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesincluding truckdrivers and warehousemenemployed by us at our Putnam and Dayville,Connecticut, locations, but excluding officeand plant clerical employees, professional em-ployees, foremen, second hands, watchmen,guards and supervisors as defined in the Act.HALE MANUFACTURING COMPANY293